Citation Nr: 0843553	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1986 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the RO 
which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that while his current PTSD was caused 
by various childhood traumatic events, his PTSD worsened 
during service.  Therefore, he believes that service 
connection should be established for his PTSD on the basis of 
aggravation of a pre-existing condition.  

The service medical records showed that the veteran was 
evaluated by psychiatric services for "possible PTSD" on 
one occasion in April 1995.  However, the examination report 
did not include any diagnosis.  The first diagnosis of PTSD 
was on a VA psychiatric note in April 2006.  Although the 
psychiatrist indicated that the veteran's PTSD was not 
related to service, his opinion was based largely on the 
veteran's self-described history, and did not include a 
review of the service medical records.  Therefore, the 
veteran was afforded a VA psychiatric examination in July 
2006, to determine the etiology of his PTSD.  

On examination, the VA psychiatrist indicated that he 
reviewed the claims file, provided a detailed description of 
the veteran's medical history, and concluded that the 
veteran's PTSD was due to childhood trauma and was not 
related to service.  However, the examiner did not offer any 
discussion or opinion as to whether the pre-existing PTSD was 
aggravated by service.  Since it is the veteran's contention 
that his pre-existing PTSD was aggravated by service, and the 
Board is precluded from offering its own medical conclusions, 
the appeal must be returned to the VA psychiatric examiner 
for review and an opinion as to whether the preexisting PTSD 
was aggravated by service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The claims file should be returned to 
the VA psychiatrist who examined the 
veteran in July 2006 for review and an 
opinion as to whether there was any 
worsening of the veteran's preexisting 
PTSD in service, and if so, whether such 
increase was due to the natural 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation due to service.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying disorder, as 
contrasted with symptoms, has worsened.  

The examiner should review the entire 
record, including the veteran's service 
medical records prior to formulating an 
opinion, and provide a complete rationale 
for all opinions offered.  A notation to 
the effect that the claims file was 
reviewed should be included in the 
report.  If the examiner is unable to 
render an opinion as to the etiology, he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

If the VA psychiatrist is not available, 
the veteran should be scheduled for 
another psychiatric examination to 
determine the nature and etiology of his 
PTSD and, specifically, whether any pre-
existing PTSD was aggravated by service.  
All indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions described 
above.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

